Citation Nr: 0932514	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-28 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty for over 28 years, 
essentially from 1959 until he retired in November 1987.  He 
died in December 2001.  The appellant is his widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In a July 2008 decision, the Board denied the claims on 
appeal, as noted above.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2009 Order, the Court granted the 
Joint Motion (filed by representatives of both parties), 
vacating and remanded these matters to the Board for 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the March 2009 Joint Motion for Remand, it was noted that 
copies of pertinent evidence available before the Board at 
the time of July 2008 decision was not associated with the 
claims file.  Specifically, the Board's engagement letter 
requesting an independent medical expert opinion and an 
article from "Wikipedia" submitted by the appellant in May 
2008.  The Board observes that those missing documents have 
been associated with the claims file.  Hence, the 
instructions in the Joint Motion have been satisfied to that 
extent.

However, in an August 2009 letter, the appellant's attorney 
advanced additional theories of entitlement for the cause of 
the Veteran's death, to include as a result of radiation 
exposure and as caused by the Veteran's service-connected 
basis cell carcinomas of the nose, which require additional 
development as described below.  Additional evidence was also 
submitted with a request to return the case to the RO for 
initial review.

The evidence pertaining to the Veteran's death includes a 
death certificate showing that the Veteran died in December 
2001 and that the cause of death was a malignant brain tumor.  
The Veteran was discharged from service in January 1987.  The 
Veteran's post service medical treatment records reflect that 
a glioblastoma was first diagnosed in 2000.

The appellant's attorney contends several theories of 
radiation exposure, to include that the Veteran was exposed 
to radiation while carrying out his duties as a medical 
specialist and a physician's assistant during service where 
he was exposed to radiation from x-rays, or while stationed 
at Aberdeen Proving Ground from June 1974 to December 1974 
where the Edgewood Arsenal was located, in which the Veteran 
might have participated in human testing, or from water 
contamination while the Veteran was stationed at Camp Lejeune 
and El Toro.  See 38 C.F.R. § 3.309(d)(3)(ii)(D)(2) (2008).  
In support, the attorney has submitted the Army's radiation 
exposure policies which notes x-rays technicians as soldiers 
who are routinely at risk for radiation exposure and an 
internet report from the U.S. Environmental protection agency 
showing contaminants of concern at Camp LeJeune and El Toro, 
which include carbon tetrachloride, tetrachloroethylene and 
trichloroethylene, which according to a separate scientific 
article increases the risk of astrocytic brain cancer.

The applicable VA regulation, 38 C.F.R. § 3.311(b) includes a 
list of "radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the Veteran has one 
of the radiogenic diseases, a dose estimate will be obtained 
and the case will be referred to the Under Secretary for 
Benefits for review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the Veteran's disease resulted from 
radiation exposure during service.

The appellant's attorney points out that tumors of the brain 
are considered to be a "radiogenic disease" pursuant to 
38 C.F.R. § 3.311(b)(2).  Thus, the Board finds that a remand 
is warranted for the RO to perform the development described 
under 38 C.F.R. § 3.311 (2008) as appropriate.  Personnel 
records should also be obtained, and development should be 
undertaken to ascertain whether there were any dosimeters or 
other such tracking devices provided to the Veteran.

In addition, the appellant's attorney contends that the 
Veteran's service-connected basal cell carcinoma of the nose 
led to or contributed to the creation of the Veteran's fatal 
glioblastoma.   

At the time of the Veteran's death, service connection was in  
effect for status post fracture of the second metatarsal of 
the right foot, anal fistula repair, status post scar as a 
result of hydrocele repair, basal cell carcinomas of the 
nose, fracture of the 4th metatarsal of the left foot, and 
bilateral high frequency hearing loss.  Each of these 
disabilities were rated as noncompensable. 

In this case, the record is clear that the Veteran's death 
was the result of a malignant brain tumor, and evidence has 
been submitted that basal cell carcinomas may influence tumor 
numbers and accrual.  To the Board, it is unclear as to 
whether the Veteran's service-connected conditions, 
specifically his service-connected basal cell carcinoma of 
the nose, contributed to his death.  In view of the posture 
of this case, the Board concludes that the claims file should 
be forwarded to an appropriate examiner in order to obtain an 
opinion.  

Lastly, in the attorney's August 2009 letter, she notes that 
a copy of the Compensation and Pension Examination Inquiry 
input by the RO to obtain the August 2005 opinion is not 
associated with the claims file.  On remand, the RO should 
associate this record with the claims file.  It appears from 
a "cover" in the file that the claims folder was sent to 
the medical center for an opinion in mid-July 2005.  The 
transmittal letter does not appear to be on file.  The RO 
should determine if it is at the RO or whether a copy may be 
obtained from the medical center.
 
Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO should associate with the 
claims file a copy of the Compensation 
and Pension Examination Inquiry input 
that was utilized to obtain the August 
2005 VA opinion.  Again, if not located 
at the RO attempts to contact the medical 
center should be conducted to see if a 
copy is with the medical records.

2.  The RO should issue a VCAA letter 
addressing the Veteran's claim for 
service connection for cause of death, to 
include as being due to exposure to 
ionizing radiation and for DEA benefits 
under 38 U.S.C.A. Chapter 35.  The letter 
should include the specific requirements 
in connection with a claim involving 
exposure to ionizing radiation.  The 
letter should also comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007). 

3.  The RO should follow the development 
procedures provided under 38 C.F.R. § 
3.311 (2008), to include determining 
whether the Veteran was exposed to 
ionizing radiation (as indicated above), 
obtaining a dose estimate, and referring 
the case to the Under Secretary for 
Benefits, should the facts warrant such.  
As part of this development, service 
personnel records should be obtained and 
a determination made if any radiation 
measuring devices were ever provided to 
the Veteran.

4.  The RO should obtain a VA opinion, 
from an appropriate VA physician, as to 
whether or not there is a causal 
relationship between the Veteran's 
service-connected disabilities, to 
include basal cell carcinomas of the 
nose, and the malignant brain tumor that 
led to the Veteran's demise.  

The claim's file should be forwarded to 
the examiner.  Following a review of the 
service treatment records and relevant 
post-service medical records, the 
examiner should address the following 
question:

Is it as likely as not (50 percent chance 
or greater) that the Veteran's service 
connected basal cell carcinomas of the 
nose either caused or aggravated 
(worsened beyond its natural progression) 
the malignant brain tumor that led to his 
death?  The doctor is requested to 
comment on the medical texts contained in 
the claims file. 

The physician should provide a complete 
rationale for any opinions expressed.  If 
any conclusion is based on the results of 
scientific studies, these studies should 
be identified.

5.  Thereafter, the RO/AMC should 
readjudicate the appellant's claims for 
service connection for cause of the 
Veteran's death and for DEA benefits 
under 38 U.S.C.A. Chapter 35.  If any 
benefit sought on appeal remains denied, 
the appellant and her attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

